Case 1:19-mc-23253-KMW Document 1-2 Entered on FLSD Docket 08/05/2019 Page 1 of 4




                                     United States District Court
                                 for the Southern District of Florida

                                     Case No. _________________

   In Re:

   Application of Maigualida Naranjo
   Barrios for Foreign Discovery Assistance
   Pursuant to 28 U.S.C. § 1782,

         Applicant, Maigualida Naranjo
         Barrios.
   ___________________________________/

                   Ex Parte Order Granting Application for Discovery Assistance

            This Matter came before the Court pursuant to an Application for Discovery Assistance

   with Respect to Foreign Legal Proceedings (the “Application”) by Maigualida Naranjo Barrios

   (the “Applicant”), pursuant to 28 U.S.C. § 1782. Upon review of the Application, Applicant’s

   supporting memorandum, the legal authorities associated with 28 U.S.C. § 1782, and being

   apprised of all pertinent matters, it is hereby Ordered and Adjudged that:

            1.     Applicant’s Application is granted.

            2.     Applicant may issue subpoena pursuant to Federal Rule of Civil Procedure 45

   requiring Respondents—i.e., Banesco USA, SunTrust Bank, SunTrust Banks, Inc., Miura

   Investment Advisors, Inc., Multiplicas Investments Ltd., MWM Investments Ltd, Italo

   D’Alfonso, Mario V. D’Alfonso, Hugo Ortega, and Marlo G. Ovalles—to produce the following

   documents (or materials) to Applicant:

                   (a)    All documents regarding any account owned or controlled by
                          Manuel Torruella at Banesco USA, SunTrust Bank, SunTrust
                          Banks, Inc., Miura Investment Advisors, Inc., MWM Investments
                          Ltd., and or Multiplicas Investments, Ltd., including but not
                          limited to account opening documents, account statements, wire
                          transfer receipts or documentation, checks, memoranda, or
                          correspondence;
Case 1:19-mc-23253-KMW Document 1-2 Entered on FLSD Docket 08/05/2019 Page 2 of 4




                 (b)     All documents that pertain to the transfer of funds owned or
                         controlled by Manuel Torruella in Venezuela to the United States,
                         including but not limited to account statements, wire transfer
                         receipts or documentation, checks, memoranda, or correspondence;

                 (c)     All documents regarding any account owned or controlled by
                         MWM Investments Ltd.—and related to Manuel Torruella—at
                         Banesco USA, SunTrust Bank, SunTrust Banks, Inc., Multiplicas
                         Investments Ltd., and or Miura Investment Advisors, Inc.,
                         including but not limited to account opening documents, account
                         statements, wire transfer receipts or documentation, checks,
                         memoranda, or correspondence;

                 (d)     All documents regarding any account owned or controlled by
                         Multiplicas Investments Ltd.—and related to Manuel Torruella—at
                         Banesco USA, SunTrust Bank, SunTrust Banks, Inc., MWM
                         Investments Ltd., and or Miura Investment Advisors, Inc.,
                         including but not limited to account opening documents, account
                         statements, wire transfer receipts or documentation, checks,
                         memoranda, or correspondence; and

                 (e)     All documents regarding any account owned or controlled by
                         Miura Investment Advisors, Inc.—and related to Manuel
                         Torruella—at Banesco USA, SunTrust Bank, SunTrust Banks,
                         Inc., MWM Investments Ltd., and or Multiplicas Investments Ltd.,
                         including but not limited to account statements, wire transfer
                         receipts or documentation, checks, memoranda, or correspondence.

          3.     The Applicant may issue a subpoenas requiring Respondents to produce the

   following witnesses for a depositions by Applicant, before a videographer, and conducted in

   accordance with the Federal Rules of Civil Procedure:

                 (a)     Italo D’Alfonson;

                 (b)     Mario V. D’Alfonso;

                 (c)     Hugo Ortega;

                 (d)     Marlo G. Ovalles;

                 (e)     The most knowledgeable representative of Banesco USA regarding
                         Manuel Torruella and his assets and financial transactions,
                         including but not limited to any financial accounts owned or

                                                  2
Case 1:19-mc-23253-KMW Document 1-2 Entered on FLSD Docket 08/05/2019 Page 3 of 4




                        controlled by Manuel Torruella, whether directly or through
                        entities such as Miura Investment Advisors, Inc., Multiplicas
                        Investments Ltd., or MWM Investments Ltd.;

                 (f)    The most knowledgeable representative of SunTrust Bank
                        regarding Manuel Torruella and his assets and financial
                        transactions, including but not limited to any financial accounts
                        owned or controlled by Manuel Torruella, whether directly or
                        through entities such as Miura Investment Advisors, Inc.,
                        Multiplicas Investments Ltd., or MWM Investments Ltd.;

                 (g)    The most knowledgeable representative of SunTrust Banks, Inc.
                        regarding Manuel Torruella and his assets and financial
                        transactions, including but not limited to any financial accounts
                        owned or controlled by Manuel Torruella, whether directly or
                        through entities such as Miura Investment Advisors, Inc.,
                        Multiplicas Investments Ltd., or MWM Investments Ltd.;

                 (h)    The most knowledgeable representative of Miura Investment
                        Advisors, Inc. regarding Manuel Torruella and his assets and
                        financial transactions, including but not limited to any financial
                        accounts owned or controlled by Manuel Torruella, whether
                        directly or through entities such as Miura Investment Advisors,
                        Inc., Multiplicas Investments Ltd., or MWM Investments Ltd.;

                 (i)    The most knowledgeable representative of Multiplicas Investments
                        Ltd. regarding Manuel Torruella and his assets and financial
                        transactions, including but not limited to any financial accounts
                        owned or controlled by Manuel Torruella, whether directly or
                        through entities such as Miura Investment Advisors, Inc.,
                        Multiplicas Investments Ltd., or MWM Investments Ltd.; and

                 (j)    The most knowledgeable representative of MWM Investments Ltd.
                        regarding Manuel Torruella and his assets and financial
                        transactions, including but not limited to any financial accounts
                        owned or controlled by Manuel Torruella, whether directly or
                        through entities such as Miura Investment Advisors, Inc.,
                        Multiplicas Investments Ltd., or MWM Investments Ltd.

          4.     The Court shall retain jurisdiction over this matter for the purpose of enforcing

   this order and assessing any supplemental requests for discovery assistance that may be

   requested by Applicant.




                                                 3
Case 1:19-mc-23253-KMW Document 1-2 Entered on FLSD Docket 08/05/2019 Page 4 of 4




           5.       The Federal Rules of Civil Procedure shall govern any subpoenas issued pursuant

   to this order.

           Done and Ordered, in Chambers, in Miami-Dade County, Florida, this ____ day of July,

   2019.

                                                       ____________________________________
                                                              United States District Judge

   Copies furnished to:
   All Counsel of Record




                                                   4
